DETAILED ACTION

This Office Action is a response to an application filed on 12/17/2020, in which claims 1-10 and 12-16 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant’s arguments with respect to claims 1-10 and 12-16 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 16/382,798 in view of Yang (US 2019/0246162 A1) and Englert (US 2017/0359624 A1) and further in view of Wang (US A1,hereinafter, Wang2). 
Instant # 16/372804
Co-pending # 16/382798
A 360-degree video data processing method performed by a 360-degree video transmission apparatus, the method comprising: 
A 360-degree video data processing method performed by a 360-degree video transmission apparatus, the method comprising: 
obtaining 360-degree video data;
obtaining 360-degree video data captured by at least one camera; 
deriving a two-dimensional (2D) picture by processing the 360-degree video data; 
deriving a two-dimensional (2D) picture comprising omnidirectional image by processing the 360-degree video data; 

generating metadata for the 360-degree video data; 
encoding the 2D picture; and
encoding information on the 2D picture; and 
performing encapsulation based on the encoded picture and the metadata, 
performing encapsulation based on the encoded information on the 2D picture and the metadata, 

wherein the metadata comprises initial viewpoint ID information of viewpoint group which is related to the 360-degree video data.
the metadata comprises information that indicates a group identifier,

the metadata comprises a transition effect flag indicating whether to apply a transition effect when viewpoint switching; and

the metadata comprises transition effect type information when the transition effect flag indicates a predetermined value.



Co-pending Application No. 16/382798 does not disclose “the metadata comprises information that indicates a group identifier,

the metadata comprises transition effect type information when the transition effect flag indicates a predetermined value.” 
However, Yang from the same or similar endeavor discloses: the metadata comprises information that(see Yang, paragraph 57, visual effect of enlarging or reducing the image)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “the metadata comprises information that(see Yang, paragraph 43).
Furthermore, Englert from the same or similar endeavor discloses: the information comprises a group identification which indicates a group identifier (see Fig. 4, selectable viewpoints View A, View B, and View C). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the metadata comprises information that indicates a group identifier” taught by Englert in the decoding method of the co-pending Application No. 16/382798 to allow players can select these locations to experience a different viewpoint (see Englert, paragraph 3).
(see Wang2, paragraph 94); and
the metadata comprises transition effect type information when the transition effect flag indicates a predetermined value (see Wang2, paragraph 95-100). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “the metadata comprises a transition effect flag indicating whether to apply a transition effect when viewpoint switching; and the metadata comprises transition effect type information when the transition effect flag indicates a predetermined value” as taught by Wang2 in the system taught by Englert, Wang, and Yang to provide a method and an apparatus for presenting VR media beyond omnidirectional media (see Wang2, paragraph 5).

Regarding claims 14, 15, and 16, claims 14, 15, and 16 drawn to an apparatus and a method having limitations similar to the apparatus and method claimed in claims 14, 15, and 16 of the co-pending Application No. 16/382798. Therefore, apparatus and method claims 14, 15, and 16 correspond to the apparatus and method claimed in claims 14, 15, and 16 of the co-pending Application No. 16/382798 and are rejected for the same reasons of anticipation as used above. 

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Englert (US 2017/0359624 A1) in view of Wang (US 2019/0297132 A1) and Yang (US 2019/0246162 A1) and further in view of Wang (US A1,hereinafter, Wang2).

Regarding claim 1, Englert discloses: A 360-degree video data processing method (see paragraph 15) performed by a 360-degree video transmission apparatus (see Fig. 8 and paragraph 3), the method comprising: 
obtaining 360-degree video data captured by at least one image obtaining device (see paragraph 15 and 20); 
deriving a two-dimensional (2D) picture (see Fig. 3) comprising omnidirectional image by processing the 360-degree video data (see paragraph 15); 
generating metadata for the 360-degree video data (see paragraph 17, selectable viewpoint identifier); 
wherein the metadata comprises information, and the information comprises a group identification which indicates a group identifier (see Fig. 4, selectable viewpoints of View A, View B, and View C). 
Englert does not explicitly disclose: encoding information on the 2D picture; and 

However, Wang from the same or similar endeavor discloses: encoding information on the 2D picture (see Wang, paragraph 46 and Fig. 1); and 
performing encapsulation based on the encoded picture and the metadata (see Wang, paragraph 49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “encode information on the 2D picture; and perform encapsulation based on the encoded picture and the metadata” as taught by Wang in the system taught by Englert to reduce unnecessary and redundant data, which can reduce the amount of data associated with the video content, reduce the processing time for the video content (e.g., including encoding and/or decoding of the content), and/or the like (see Wang, paragraph 44).
The combination of Englert and Wang does not disclose: the metadata comprises information that indicates a group identifier.
However, Yang from the same or similar endeavor discloses: the metadata comprises information that(see Yang, paragraph 57, visual effect of enlarging or reducing the image)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “the metadata comprises information that(see Yang, paragraph 43).

the metadata comprises transition effect type information when the transition effect flag indicates a predetermined value. 
However, Wang2 from the same or similar endeavor discloses: the metadata comprises a transition effect flag indicating whether to apply a transition effect when viewpoint switching (see Wang2, paragraph 94); and
the metadata comprises transition effect type information when the transition effect flag indicates a predetermined value (see Wang2, paragraph 95-100). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “the metadata comprises a transition effect flag indicating whether to apply a transition effect when viewpoint switching; and the metadata comprises transition effect type information when the transition effect flag indicates a predetermined value” as taught by Wang2 in the system taught by Englert, Wang, and Yang to provide a method and an apparatus for presenting VR media beyond omnidirectional media (see Wang2, paragraph 5).

Regarding claim 2, the combination of Englert, Wang, Yang, and Wang2 discloses: The method of claim 1, wherein 
wherein multiple-viewpoints (see Englert, paragraph 20, different viewpoints within a shared recoded event or location) related to the 360-degree video data (see paragraph 15 and 20) are categorized into at least one viewpoint group based on the (see Englert, Fig. 4, selectable viewpoints View A, View B, and View C)
the multiple-viewpoints comprise a first viewpoint and a second viewpoint (see Englert, Fig. 4, selectable viewpoints View A, View B, and View C), and when a group identifier of the first viewpoint and a group identifier of the second viewpoint are same, the first viewpoint and the second viewpoint are comprised in a first viewpoint group (see Englert, Fig. 4, View A has 2 different viewpoints, one on the left side and one on the right side of the stage, however, the 2 viewpoints are in the same group based on the distance from the stage). 
Regarding claim 3, the combination of Englert, Wang, Yang, and Wang2 discloses: The method of claim 2, wherein the first viewpoint and the second viewpoint comprised in the first viewpoint group share a common reference coordinate system (see Wang, paragraph 56). 

Regarding claim 4, the combination of Englert, Wang, Yang, and Wang2 discloses: The method of claim 2, wherein the multiple-viewpoints comprise a third viewpoint which is comprised in a second viewpoint group different from the first viewpoint group, and wherein a common reference coordinate system for the first viewpoint and a common reference coordinate system for the third viewpoint are different from each other (see Wang, paragraph 56, Wang mentions that when the viewpoints are in the same group they share a same common reference coordinate system, that implies that when they are in different groups they don’t share a same common reference coordinate system. Also see Englert, Fig. 4, selectable viewpoints of View A, View B, and View C). 
Regarding claim 5, the combination of Englert, Wang, Yang, and Wang2 discloses: The method of claim 1, wherein the metadata comprises description information for one of the at least one viewpoint group (see Englert, Fig. 4, selectable viewpoints of View A, View B, and View C). 
Regarding claim 6, the combination of Englert, Wang, Yang, and Wang2 discloses: The method of claim 5, but does not explicitly disclose: wherein the description information is based on a null-terminated UTF-8 (Universal coded character set+ Transformation Format-8 bit) string. However, Examiner takes official notice that null-terminated UTF-8 string is very well known in the art. 
Regarding claim 7, the combination of Englert, Wang, Yang, and Wang2 discloses: The method of claim 1, wherein the metadata comprises information on location of a center point of a fourth viewpoint comprised in the multiple-viewpoints (see Wang, paragraph 10, determining a center location of the region of interest, and paragraph 14, encoding a center location of the region of interest). 
Regarding claim 8, the combination of Englert, Wang, Yang, and Wang2 discloses: The method of claim 7, wherein the information on the location of the center point of the fourth viewpoint is represented based on a common reference coordinate (see Wang, paragraph 58). 
Regarding claim 9, the combination of Englert, Wang, Wang, Yang, and Wang2 discloses: The method of claim 3, wherein viewpoint switching is performed between the first viewpoint and the second viewpoint included in the first viewpoint group (see Englert, paragraph 20, switch to different viewpoints within a shared recorded event or location).

Regarding claim 10, the combination of Englert, Wang, Yang, and Wang2 discloses: The method of claim 9, wherein the transition effect is applied when the first view point is switched to the second view point upon the viewpoint switching (see Yang, paragraph 42). 

Regarding claim 12, the combination of Englert, Wang, Yang, and Wang2 discloses: The method of claim 10, wherein the transition effect type information comprises information on a zoom-in effect that indicates a transition effect of zooming in to the second view point (see Yang, paragraph 57, visual effect of enlarging or reducing the image). 
Regarding claim 13, the combination of Englert, Wang, Yang, and Wang2 discloses: The method of claim 10, wherein the transition effect type information comprises information on a walking-through effect that indicates a transition effect of (see Yang, paragraph 57, visual effect of enlarging or reducing the image). 
Regarding claim 14, claim 14 is drawn to an apparatus having limitations similar to the methods claimed in claim 1 treated in the above rejection.  Therefore, apparatus claim 14 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 15, claim 15 is drawn to a method having limitations similar to the methods claimed in claim 1 treated in the above rejection.  Therefore, method claim 15 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used above. Furthermore, Wang discloses the process of decoding encoded video data (see paragraph 46 and Fig. 1).

Regarding claim 16, claim 16 is drawn to an apparatus having limitations similar to the methods claimed in claim 1 treated in the above rejection.  Therefore, apparatus claim 15 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used above. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483